Case: 4:18-cv-01859-PLC Doc. #: 201 Filed: 06/02/21 Page: 1 of 13 PageID #: 3171




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

IAN WALLACE,                                      )
                                                  )
                        Plaintiff,                )
                                                  )
        v.                                        )           Case No. 4:18-CV-1859 PLC
                                                  )
PHARMA MEDICA RESEARCH, INC.,                     )
et al.,                                           )
                                                  )
                        Defendants.               )

                                 MEMORANDUM AND ORDER

         Upon review of the record and following the final pretrial conference in this case held on

June 1, 2021, and for the reasons stated more fully on the record, the Court sets forth its ruling on

the parties’ motions in limine as follows:

   I.        Plaintiff’s Motion in Limine [ECF No. 166]

   Plaintiff seeks an order in limine prohibiting Defendant’s witnesses or its counsel from

mentioning or presenting testimony or statements in the presence of the jury of the following:

   1. Plaintiff’s use of marijuana, alcohol, or illegal drugs.

         Plaintiff asserts that Defendant should be precluded from presenting any evidence or

argument suggesting that Plaintiff used marijuana, alcohol, or illegal drugs. Defendant has no

objection. This motion is granted.

   2. Malingering and/or secondary gain arguments

         Plaintiff argues that the Court should prohibit any suggestion that people who are involved

in litigation tend to have more physical complaints and complaints about their injuries longer.

Defendant has no objection, as long as Plaintiff is not suggesting that Defendant cannot present
Case: 4:18-cv-01859-PLC Doc. #: 201 Filed: 06/02/21 Page: 2 of 13 PageID #: 3172




evidence in support of its affirmative defense that Plaintiff failed to mitigate his damages. This

motion is granted.

   3. Plaintiff’s conditions were caused or aggravated by subsequent medical treatment

       Plaintiff asserts that the Court should prohibit any argument, testimony, or suggestion that

Plaintiff’s injuries and/or damages were caused by his subsequent medical treatment or

misdiagnosis. Defendant has no objection. This motion is granted.

   4. Comparing Plaintiff’s lawsuit to a lottery or game of chance

       Plaintiff maintains that any argument comparing Plaintiff’s personal injury to playing a

game of chance such as the lottery or a casino game is improper and should be excluded.

Defendant has no objection. This motion is granted.

   5. Suggestion that “money will not undo” Plaintiff’s injury or damage

       Plaintiff requests the Court exclude any reference or suggestion to the effect that “money

will not undo what injury and damage Plaintiff may have sustained.” Defendant has no objection

and asserts that the prohibition should apply equally to both parties. This motion is granted.

   6. Any reference to “getting rich”

       Plaintiff argues the Court should bar any reference or argument by Defendant that the

verdict being sought by Plaintiff’s counsel is nothing more than greed or an effort to “get rich” on

the part of Plaintiff or Plaintiff’s counsel. Defendant does not object and asserts that Plaintiff

should likewise be barred from introducing such evidence. This motion is granted.

   7. Any suggestion that Defendant is sorry that Plaintiff contracted hepatitis C

        Plaintiff asserts that any suggestion that Defendant is “sorry for” or “regrets” that Plaintiff

contracted hep C is a “blatant and improper appeal for jury sympathy toward the Defendant, and

an invitation for the jury to disregard its duty to determine liability and award such damages as the



                                                  2
Case: 4:18-cv-01859-PLC Doc. #: 201 Filed: 06/02/21 Page: 3 of 13 PageID #: 3173




evidence demonstrates.”      Defendant responds that Plaintiff’s motion is “overreaching” and

Defendant should not be prohibited from saying that it feels sympathy for Plaintiff but is not liable

for his hepatitis C infection. For the reasons stated on the record, this motion is denied.

   8. Present cash value of pain award

        Plaintiff moves the Court to exclude any suggestion that Plaintiff’s pain and suffering or

any other non-pecuniary element of damages can be reduced to present cash value. Defendant has

no objection. This motion is granted.

   9.   Speculative causes should be barred

        Plaintiff argues that any argument, questioning or testimony suggesting that some unknown

and/or unproven event caused Plaintiff’s injuries should be barred. Defendant opposes the motion,

asserting that, in convincing the jury that the alleged negligence did not cause the injury, Defendant

may produce other possible causes of the injury. This motion is denied.

   10. Evidence or witnesses not disclosed in pretrial discovery

        Plaintiff states that, under Fed. R. Civ. P. 37, a party may not use at trial evidence that was

not produced in response to discovery requests. Defendant has no objection as long as the

prohibition applies to both parties. This motion is granted.

   11. Failure to call equally available witnesses/Dr. Rose

        Plaintiff requests the Court prohibit any reference by Defendant to Plaintiff’s failure to call

as a witness any persons to whom Defendant has equal access. Defendant opposes the motion,

arguing that, when a witness is “peculiarly available” to one party and that party fails to call him

or her, the opposing party may properly ask the jury to infer that the witnesses’ testimony would

have been unfavorable to the other side. The Court grants this motion at this time, but the Court

will reconsider its ruling depending on the evidence at trial.



                                                  3
Case: 4:18-cv-01859-PLC Doc. #: 201 Filed: 06/02/21 Page: 4 of 13 PageID #: 3174




   12. Timing of retention of Plaintiff’s counsel

       Plaintiff urges the Court to prohibit any suggestion that the length of time between

Plaintiff’s injury, when Plaintiff retained counsel, and the filing of the lawsuit reflects upon the

litigiousness or credibility of either Plaintiff or his counsel. Defendant has no objection. The

Court grants this motion.

   13. Arguments regarding Plaintiff’s counsel location

       Plaintiff argues the fact that his counsel’s office is located in Illinois is irrelevant.

Defendant has no objection. This motion is granted.

   14. Any references to crimes or orders of protection

       Plaintiff asserts that evidence relating to orders of protection against him that his ex-

girlfriend either obtained or is currently litigating is inadmissible and prejudicial. Defendant does

not object, but states that, if Plaintiff has any prior felony convictions or convictions for

misdemeanors reflecting on his credibility, such evidence is admissible. The Court grants this

motion as to orders of protection.

   15. Workers compensation claims

       Plaintiff maintains that Defendant should not elicit evidence of prior unrelated workers

compensation claims. Defendant has no objection. This motion is granted.

   16. Failure to mitigate evidence

       Plaintiff argues that the Court should prohibit Defendant from presenting evidence that

Plaintiff failed to mitigate his damages. More specifically, Plaintiff asserts that Defendant may

not argue that he failed to mitigate his damages because “no experts in the case at bar have opined

that Plaintiff was non-compliant with medical treatment and that such non-compliance affected

Plaintiff’s recovery and/or outcome.” [ECF No. 166 at 13] Defendant counters that it intends to



                                                 4
Case: 4:18-cv-01859-PLC Doc. #: 201 Filed: 06/02/21 Page: 5 of 13 PageID #: 3175




introduce evidence that Plaintiff failed to mitigate his damages by failing to return to work. For

the reasons stated on the record, this motion is denied.

   17. Witness sequestration is invoked

       Plaintiff invokes the witness exclusion rule and requests the Court instruct Defendant and

counsel that any discussion with excluded witnesses about trial testimony is prohibited. Defendant

has no objection. The Court explained that witness sequestration is not a proper subject for a

motion in limine, and the Plaintiff agrees to withdraw this motion. This motion is denied as moot.

   18. Unrelated medical conditions

       Plaintiff asserts that any reference to a pre-existing or other injury or condition suffered by

Plaintiff, which is not causally connected by a medical doctor to the injuries he sustained as a result

of Defendant’s alleged actions, would be irrelevant, immaterial, and prejudicial. Defendant agrees

and further objects to the introduction of any evidence relating a medical condition to Defendant’s

alleged negligence without accompanying medical testimony. This motion is granted.

   19. Blaming former parties and non-parties

       Plaintiff requests the Court prohibit Defendant from suggesting that any former defendant

or non-defendant party was responsible for Plaintiff’s injuries. In particular, Plaintiff asserts that,

in light of the Court’s grant of summary judgment to Defendant’s former co-defendants and study

sponsors, “[i]t would be grossly unfair to Plaintiff if the remaining Defendant were allowed to

blame the dismissed defendants at trial.” [Id. at 19] Defendant opposes the motion, arguing that

it should be allowed to suggest that any other party, former defendant or non-defendant, is

responsible for Plaintiff’s injuries. The Court grants this motion to extent that Defendant may not

disclaim liability based on the summary judgment granted in favor of the other Defendants.

Defendant may introduce evidence of and address: (1) the parameters, guidelines or requirements



                                                  5
Case: 4:18-cv-01859-PLC Doc. #: 201 Filed: 06/02/21 Page: 6 of 13 PageID #: 3176




of the studies in which Plaintiff participated at Defendant’s facility in 2016 and (2) other possible

sources of Plaintiff’s hepatitis C infection during the relevant time.

   II.      Defendant’s General Motions in Limine [ECF No. 163]

   1. Cumulative pain and suffering testimony

         Defendant argues that evidence of Plaintiff’s alleged pain and suffering, if elicited from

multiple family members, would be cumulative and serve only to evoke sympathy from the jury.

Plaintiff responds that Defendant’s motion is impossibly vague. This motion is denied, as

Defendant agreed to raise any objections at trial.

   2. Undisclosed damages

         Defendant requests the Court exclude any documents which Plaintiff contends relate to the

calculation of damages but were not previously disclosed in discovery. Plaintiff counters that this

motion is vague and further asserts that he properly disclosed all evidence of damages. The Court

grants this motion.

   3. Exclude witnesses from the courtroom pursuant to Rule 65

         Defendant moves the Court to exclude witnesses from the courtroom prior to their

testimony. Defendant has no objection. The Court explained that witness sequestration is not a

proper subject for a motion in limine, and Defendant agrees to withdraw this motion. This motion

is denied as moot.

   4. Size of law firm

         Defendant argues that any reference to the relative size of Defendant’s counsel’s law firm

is irrelevant and severely prejudicial. Plaintiff has no objection. This motion is granted.

   5. Insurance




                                                  6
Case: 4:18-cv-01859-PLC Doc. #: 201 Filed: 06/02/21 Page: 7 of 13 PageID #: 3177




          Defendant argues that any reference to the insurance or type of insurance held by Defendant

would be irrelevant and severely prejudicial. Plaintiff generally agrees but states that evidence of

insurance might be relevant to “proof of agency, ownership, or control, or bias or prejudice of a

witness.” [ECF No. 188 at 4 (citing Fed. R. Evid. 411)] The Court grants this motion.

   6. Hearsay statements of non-testifying medical providers

          Defendant asserts that any testimony about communications from Plaintiff’s healthcare

providers about his condition would be inadmissible hearsay. Plaintiff responds that testimony

that he underwent certain treatment or procedures at the advice of his doctors is not hearsay. The

Court grants this motion.

   III.      Defendant’s motion in limine to bar testimony of Dr. Wade as to opinions of
             hepatitis C and related issues [ECF No. 164]

          Defendant argues that, as Plaintiff’s treating primary care physician, Dr. Wade does not

have sufficient expertise to testify about Plaintiff’s hepatitis C or alleged chronic conditions.

Plaintiff responds that Dr. Wade is a board-certified physician in family medicine who properly

provided a differential diagnosis opinion. At the pretrial conference, the Court stated that Dr.

Wade is a fact witness, not an expert witness, and may therefore testify to Plaintiff’s hepatitis C

and related conditions, but not the source of his hepatitis C infection. This motion is denied in part

and granted to the extent that Dr. Wade may not testify about how or where Plaintiff contracted

hepatitis C.

   IV.       Defendant’s motion in limine to exclude references to hepatitis.net [ECF No. 165]

          Defendant asserts that all references to this website should be excluded because it is not a

reliable source of medical information. In response, Plaintiff argues that experts may rely on

hearsay evidence, such as websites, as long as “this reliance was not exclusive.” [ECF No. 183 at




                                                   7
Case: 4:18-cv-01859-PLC Doc. #: 201 Filed: 06/02/21 Page: 8 of 13 PageID #: 3178




3]    At the pretrial conference, the Court reminded the parties that Dr. Wade is not an expert

witness. The Court denies the motion for the reasons stated on the record.

     V.       Defendant’s motion in limine as to opinions of Plaintiff and Cody Wallace
              regarding dirty needle stick [ECF No. 167]

           Defendant argues that Plaintiff and his brother Cody Wallace may not testify about the

cause of Plaintiff’s hepatitis C infection because: (1) they are not experts; (2) Plaintiff testified in

his deposition that he did not witness a Defendant staff member use a dirty needle; and (3) Cody

Wallace admitted that he was not present during Plaintiff’s blood draws. In response, Plaintiff

argues that he should be permitted to testify as a lay witness about his perceptions and personal

knowledge and experiences at Defendant’s facility. The motion is granted in part but denied to

the extent that Plaintiff may testify to his observations and experiences in Defendant’s facility.

     VI.      Defendant’s motion in limine as to opinions regarding abdominal symptoms [ECF
              No. 168]

           Defendant requests the Court prohibit Plaintiff and Dr. Wade from testifying that Plaintiff’s

alleged stomach pain, swelling of organs, and gallbladder pain are related to his hepatitis C.

Plaintiff does not object to this motion as it pertains to Plaintiff’s testimony, but he argues that Dr.

Wade’s opinion connecting Plaintiff’s abdominal complaints to hepatitis C are reliable and

relevant. This motion is denied.

     VII.     Defendant’s motion in limine to bar the admission of medical records dated after
              close of evidence [ECF No. 169]

           Defendant states that, in November 2020, Plaintiff supplemented his Rule 26(a) disclosures

with numerous medical bills that were not previously disclosed, but he did not supply the medical

records referenced in those bills. Defendant argues that, because Plaintiff failed to produce

updated medical records, Plaintiff “cannot now use any updated records at trial.” [ECF No. 169

at 3] In response, Plaintiff asserts that: (1) he complied with Rule 26(e)’s requirement to

                                                    8
Case: 4:18-cv-01859-PLC Doc. #: 201 Filed: 06/02/21 Page: 9 of 13 PageID #: 3179




supplement discovery; and (2) because Plaintiff’s medical treatment is “undisputedly ongoing,”

Defendant should not be permitted to suggest that Plaintiff did not receive medical treatment after

the close of discovery. [ECF No. 187] To the extent Defendant argues that Plaintiff’s more recent

medical bills are irrelevant, the Court denies the motion. The Court grants this motion to the extent

that Plaintiff may not produce the medical bills without producing the underlying medical records.

   VIII. Defendant’s motion in limine to bar all testimony regarding other clinical studies
         [ECF No. 171]

         Defendant requests the Court bar “any and all testimony regarding other clinical studies,

run by [Defendant] and any other clinics, in which Plaintiff did not personally participate.” In

particular, Defendant argues that Plaintiff should not be permitted to present evidence comparing

other clinical studies to the two 2016 studies at issue in this case. Plaintiff counters that, if

Defendant suggests that Plaintiff contracted hepatitis C by screening for or participating in other

studies, then Plaintiff and his witnesses are entitled to describe how blood draws were performed

in those other clinical studies based on their personal experience. The Court denies this motion.

   IX.       Defendant’s motion in limine regarding wage loss from clinical studies [ECF No.
            172]

         Defendant argues that Plaintiff’s evidence of wage loss and any possible future wage loss

will be based on pure speculation. In particular, Defendant argues that Plaintiff cannot base his

lost wages on his brother Cody Wallace’s earnings from medical studies, because it is impossible

to know whether Plaintiff and his brother would have been screened and selected for the same

studies. In response, Plaintiff asserts that he and his brother had been participating in studies

together “for years.” The Court explained that Plaintiff may suggest an amount of lost wages, and

the calculation of that figure will be subject to cross-examination. The Court denies this motion

at this time but will reconsider its ruling based on the evidence at trial.



                                                   9
Case: 4:18-cv-01859-PLC Doc. #: 201 Filed: 06/02/21 Page: 10 of 13 PageID #: 3180




    X.       Defendant’s motion in limine to preclude photographs, audio recordings, and
             video recordings [ECF No. 173]

          Defendant argues that the Court should exclude all photographs and audio and video

recordings from its St. Charles facility because “they are irrelevant, will mislead the jury, and

Plaintiff will be unable to lay a proper foundation for the photographs and recordings.” In

particular, Defendant maintains that Plaintiff’s photographs and recordings are irrelevant because

they do not depict the facility at the time Plaintiff participated in the studies. Plaintiff opposes the

motion, arguing that this evidence is relevant because the photographs and recordings were taken

at the same facility, which was under the same management, and relates to how Defendant

conducted its blood draws. The Court grants this motion because photographs and recordings from

a later date are not relevant to Plaintiff’s claims.

    XI.      Defendant’s motions in limine to bar Plaintiff from admitting at trial medical
             treatment records [ECF No. 174] and medical bills [ECF No. 175] that were
             neither necessary nor casually connected to the alleged negligence

          Defendant asserts that medical records and bills unrelated to Plaintiff’s hepatitis C infection

are not admissible. Additionally, Defendant reiterates its argument that Plaintiff may not present

medical bills for which he has not disclosed the associated medical records. Plaintiff agrees that

non-related medical bills should be excluded at trial, but argues that he may present medical

records and bills that relate to his hepatitis C symptomology. The Court grants Defendant’s two

motions only to the extent they exclude medical records and bills unrelated to Plaintiff’s hepatitis

C infection. The Court otherwise defers ruling on these motions due to the need for evidence

connecting Plaintiff’s medical tests or treatment to his hepatitis C.

    XII.     Defendant’s motion in limine to preclude Plaintiff’s use of the “Golden Rule”
             arguments and testimony and vague “danger” and “safety” arguments and
             testimony [ECF No. 176]




                                                    10
Case: 4:18-cv-01859-PLC Doc. #: 201 Filed: 06/02/21 Page: 11 of 13 PageID #: 3181




   Defendant argues that Golden Rule-type arguments confuse the jury as to the actual legal

standard required for recovery in negligence actions. Additionally, Defendant asserts that vague

testimony about “safety” or “danger” is prejudicial because it encourages the jury to base an award

on something other than the legal standard of care. Plaintiff does not object to Defendant’s motion

to exclude references to the Golden Rule. However, Plaintiff argues that Defendant’s request to

prohibit Plaintiff from using the words “safety” or “danger” is unreasonable because the concepts

of safety and avoidance of needless danger are inherent in negligence claims. The Court grants

Defendant’s motion as to the Golden Rule arguments. The Court defers ruling on references to

safety and danger until trial.

   XIII. Defendant’s motion in limine to bar testimony of Dr. Hull as to opinions of
         causation [ECF No. 178]

       Defendant asserts that the Court should exclude Dr. Hull’s expert witness testimony that

Plaintiff “more likely than not” contracted hepatitis C while participating in studies at Defendant’s

facility. More specifically, Defendant contends that Dr. Hull is not qualified to testify as an expert

on hepatitis C and lacks foundation for any causation opinion. Plaintiff points out that the Court

previously addressed Defendant’s arguments in its order and memorandum of December 2020

denying Defendant’s Daubert motion to strike Dr. Hull’s testimony and opinions. [See ECF No.

133] Plaintiff further asserts that Dr. Hull, an epidemiologist, is qualified to testify to causation

and his methodology is sound. For the reasons stated on the record and in the Court’s December

2020 order and memorandum, the Court denies the motion.

   XIV. Conclusion

   Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s motion in limine [ECF No. 166] is

GRANTED in part and DENIED in part.

                                                 11
Case: 4:18-cv-01859-PLC Doc. #: 201 Filed: 06/02/21 Page: 12 of 13 PageID #: 3182




       IT IS FURTHER ORDERED that Defendant’s general motions in limine [ECF No. 163]

are GRANTED in part and DENIED in part.

       IT IS FURTHER ORDERED that Defendant’s motion in limine to bar testimony of Dr.

Wade as to opinions of hepatitis C and related issues [ECF No. 164] is GRANTED in part and

DENIED in part.

       IT IS FURTHER ORDERED that Defendant’s motion to exclude references to

hepatitis.net [ECF No. 165] is DENIED.

       IT IS FURTHER ORDERED that Defendant’s motion in limine as to opinions of

Plaintiff and Cody Wallace regarding dirty needle sticks [ECF No. 167] is GRANTED in part

and DENIED in part.

       IT IS FURTHER ORDERED that Defendant’s motion in limine as to opinions regarding

abdominal symptoms [ECF No. 168] is DENIED.

       IT IS FURTHER ORDERED that Defendant’s motion in limine to bar the admission of

medical records dated after the close of evidence [ECF No. 169] GRANTED in part.

       IT IS FURTHER ORDERED that Defendant’s motion in limine to bar all testimony

regarding other clinical studies [ECF No. 171] is DENIED.

       IT IS FURTHER ORDERED that Defendant’s motion in limine regarding wage loss

from clinical studies [ECF No. 172] is DENIED.

       IT IS FURTHER ORDERED that Defendant’s motion in limine to exclude photographs,

audio recordings, and video recordings [ECF No. 173] is GRANTED.

       IT IS FURTHER ORDERED that Defendant’s motions in limine to bar Plaintiff from

admitting at trial medical treatment records [ECF No. 174] and medical bills [ECF No. 175] for

treatment that was not necessary nor causally connected to the alleged negligence in the petition



                                               12
Case: 4:18-cv-01859-PLC Doc. #: 201 Filed: 06/02/21 Page: 13 of 13 PageID #: 3183




are GRANTED in part to exclude records and bills unrelated to Plaintiff’s hepatitis C infection

and are otherwise DEFERRED until trial.

       IT IS FURTHER ORDERED that Defendant’s motion in limine to preclude Plaintiff’s

use of the “Golden Rule” arguments and testimony and vague “danger” and “safety” arguments

and testimony [ECF No. 176] is GRANTED with respect to the “Golden Rule” arguments and is

otherwise DEFERRED until trial.

       IT IS FINALLY ORDERED that Defendant’s motion in limine to bar Dr. Hull’s

testimony as to opinions regarding causation [ECF No. 178] is DENIED.




                                                   PATRICIA L. COHEN
                                                   UNITED STATES MAGISTRATE JUDGE

Dated this 2nd day of June, 2021




                                              13
